Name: Commission Regulation (EEC) No 2594/80 of 9 October 1980 fixing the special levy applicable to New Zealand butter imported into the United Kingdom
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 267/ 16 Official Journal of the European Communities 10 . 10 . 80 COMMISSION REGULATION (EEC) No 2594/80 of 9 October 1980 fixing the special levy applicable to New Zealand butter imported into the United Kingdom whereas, under Article 2 of Commission Regulation (EEC) No 2856/77 of 21 December 1977 fixing the special levy applicable to New Zealand butter imported into the United Kingdom (4), Commission Regulation (EEC) No 465/73 of 31 January 1973 laying down detailed rules for the application of the special system for the import of New Zealand butter and cheese into the United Kingdom (5) is to be appli ­ cable to butter imported under Regulation (EEC) No 1 655/76 ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Manage ­ ment Committee for Milk and Milk Products , HAS ADOPTED THIS REGULATION : Article 1 The special levy referred to in Article 3 of Regulation (EEC) No 1655/76 shall be 251 8 ECU per 100 kilo ­ grams of butter. THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty of Accession , and in parti ­ cular Protocol 18 thereto , Having regard to Council Regulation (EEC) No 1655/76 of 29 June 1976 extending the transitional arrangements for the import of New Zealand butter into the United Kingdom ('), and in particular Article 8 thereof, Whereas, in accordance with Article 3 ( 1 ) of Regula ­ tion (EEC) No 1655/76 , a special levy is applied to New Zealand butter imported into the United Kingdom pursuant to this Regulation ; Whereas, under Article 3 (2) of Regulation (EEC) No 1655/76, the special levy is fixed on the basis of the difference between :  the market price of New Zealand butter in the United Kingdom, and  the cif price fixed under Council Regulation (EEC) No 2540/80 of 30 September 1980 fixing the price to be observed at the cif stage for imports of New Zealand butter into the United Kingdom (2 ), plus the total costs between the cif stage and the stage of initial sale ; Whereas Article 3 (3) of Regulation (EEC) No 1655/76 provides that, in order to ensure an effective turnover of yearly quantities , the special levy must be fixed at a level permitting the sale of butter at a consistent rate without disrupting the market in Community butter ; to this effect , it is necessary to take account also of the aid granted in the United Kingdom to Community butter under Regulation (EEC) No 1269/79 (3 ), which affects the selling prices of this butter in that Member State ; Whereas the application of these rules to the situation on the United Kingdom market results in the special levy being fixed at the level given below ; Whereas , in order to prevent New Zealand butter qual ­ ifying for the said special levy from being used for industrial purposes at a lower price level than that of butter of Community origin intended for the same purposes , it should be laid down that the New Zealand butter in question may be used only for direct consumption ; Article 2 The United Kingdom shall take the measures neces ­ sary to ensure that New Zealand butter, imported subject to the levy fixed in Article 1 , is not used for processing but only for direct consumption within the meaning of Article 1 (a) of Regulation (EEC) No 1269/79 on the territory of the United Kingdom and to require payment of an amount equal to the aid granted under Regulation (EEC) No 1269/79 in the event of unauthorized use . The amounts thus collected shall be considered as a levy within the meaning of the first indent of Article 2 (a) of Council Decision 70/243/ECSC, EEC, Euratom of 21 April 1970 on the replacement of finan ­ cial contributions from Member States by the Commu ­ nities ' own resources (6). Article 3 This Regulation shall enter into force on 10 October 1980 . (4 ) OJ No L 329 , 22 . 12 . 1977, p . 34.(') OJ No L 185, 9 . 7 . 1976, p. 1 . (*) OJ No L 260 , 3 . 10 . 1980 , p. 1 . ( 3 ) OJ No L 161 , 29 . 6 . 1979 , p. 8 . (5 ) OJ No L 53 , 26 . 2 . 1973 , p. 36 . (') OJ No L 94, 28 . 4 . 1970 , p. 19 . 10 . 10 . 80 Official Journal of the European Communities No L 267/ 17 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 9 October 1980 . For the Commission Finn GUNDELACH Vice-President